UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------·············X
TRUSTEES OF THB BUILDING TRADES
EDUCATIONAL BENEFIT FUND, et al.,

                  Plaintiffs,                                           ORDER
                                                                        17-CV-S164 (JFBXORB)
                                     -against-                                          Fl LED
                                                                                    IN Cl.ERK'S OFFICE
                                                                              U.S. DIS"fRICT COURT E.D.N.Y.
NEW YORK EMPIRE ELECTRICAL
CONTRACTING,                                                                  *       MAR 25 2G19          *
                  Defendant.                                                   LONG ISLAND OFFICE

-------------·~-----------•-•w••----X
JOSEPH F. BIANCO, District Judae:

         On February 26, 2019, Maaistrate Judge Gary R. Brown issued a Report and Recommendation

(the "R&R"), recommendin& that the Court award plaintiffmoney damages, includina attorney's fees

and costs, in the total amount ofS34,2S 1.40. (ECF No. 17.) The R&R was served on defendant New

York Empire Blec1rical Contracting ("defendanf') on March 4, 2019. (ECF No. 18.) The R&R.

instructed that any objections to the R.&R. be submitted within fourteen (14) days of service of the

R&R.. The date for filing any objections has thus expired, and no party has filed an obj~on to the

R&.R.. For the reasons set forth below, the Court adopts the R.&R. in its entirety, and awards plaintiff

cfamaaes in the total amount of $34,251.40. The damages consist of: $22,142.35 in unpaid

contributions; Sl,439.25 in interest on the unpaid contributions; $4,428.47 in liquidated da,;nap,s;

$3,164.08 in audit costs1; $2,600 in attorneys' fees2; and $477.25 in costs.

         Where there are no objections, the Court may adopt a report and recommendation without de

nova review. See Thomas v. .Arn, 474 U.S. 140, 1SO (198S) ("It does not appear that Congress


   amount includea a $2,532.08 accounting fee plus S632.00 in interest on the audit. CS. Statement of Damaps.
1 This
BCFNo.M.)
    RAR's calculation of the Lodestar amount reflects a calculation or 10.S hours of time multiplied by a $200 rate.
2 Tho
(RAR. at 3.) This calculation. plus $500, which rein to $500 billed for the sendin& of an audit demand letter<••
Tnne Sheet. ECF No. 10-4). results in a total $2,600 attorneys' fee award.
intended to require district court review of a magistrate's factual or legal conclusions, under a de novo

or any other standard, when neither party objects to those findings."); see also Mario v. P & C Food

Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) ("Where parties receive clear notice of the consequences,

failure timely to object to a magistrate's report and recommendation operates as a waiver of further

judicial review of the magistrate's decision."); cf 28 U.S.C. § 636(b)(l)(c) and Fed. R. Civ. P.

72(b)(3) (requiring de novo review after objections). However, because the failure to file timely

objections is not jurisdictional, a district judge may still excuse the failure to object in a timely manner

and exercise its discretion to decide the case on the merits to, for example, prevent plain error. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the waiver rule is non jurisdictional, we

'may excuse the default in the interests of justice."' (quoting Thomas, 474 U.S. at 155)).

         No party has objected to the R&R. Having conducted a review of the full record and the

applicable law, and having reviewed the R&R for clear error, the Court adopts the findings and

recommendations contained in the R&R in their entirety. Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for default judgment (ECF No. 8) is

granted.

         IT IS FURTHER ORDERED that plaintiff is awarded damages in the total amount of

$34,251.40.

         IT IS FURTHER ORDERED that plaintiff shall serve a copy of this Order on defendant and

file proof of service with the Court.

                                                SO ORDERED .

                                               S/ JOSEPH F BIANCO

                                                            . IA 0
                                                         D STATES DISTRICT JUDGE

Dated:         March   f   2019
               Central Islip, New York


                                                     2
